DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 recites “The subscription management system of claim 28”.  The examiner recommends to replace this with “The method of claim 28” to improve form.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefner et al. (US 9,094,728 B1).
Regarding claim 35, Hefner teaches: A method, implemented at least in part by a client associated with a subscription management system [(abstract, Fig. 1)], comprising: 
detecting, based at least in part on an interaction with an object of a user interface, a trigger event [the user interacts with a display interface 118 displaying a program guide 106 to select a non-subscribed channel 109 or to indicate they would like to subscribe to the channel, such as by selecting an icon (col. 8, lines 44-48, col. 9, lines 10-13 and 44-58, Fig. 1, 4, and 5)]
sending an indication of the trigger event to the subscription management system [if the user responds with user input 114 indicating that the user would like to subscribe to the selected channel (e.g. selection of the yes icon), the terminal controller 115 transmits a subscription request for the selected channel to the video distribution system 102 (col. 9, lines 56-61, Fig. 1, 4, and 5)] 
causing, based at least in part on sending the indication of the trigger event to the subscription system, an update to a subscription list to generate an updated subscription list for at least the client [in response to user input 114 from client terminal 100 indicating that the user would like to subscribe, the video distribution system controller 152 can update the subscription matrix 122 for the associated client terminal 100 to reflect the client terminal is now subscribed to the selected channel (col. 12, lines 46-55, Fig. 3 and 5)], 
wherein the subscription list is maintained by the subscription management system for each of one or more clients, and wherein the subscription list comprises object identifiers corresponding to subscribed objects to which each of the one or more clients are subscribed [Subscription Matrix Storage 160 maintains a list of subscribed channels for each client, including a client ID 172 and data 174 that identifies which channels the associated client terminal is subscribed to (col. 7, line 62 through col. 8, line 6 and col. 11, lines 27-30, Fig. 2 and 3)] and 
based at least in part on causing the update to the subscription list, receive, from the subscription management system, current object data for the subscribed objects identified within the updated subscription list for at least the client [Provide video programs for a subscribed channel to the client terminal 100.  The user can select a channel and if the user has an existing subscription, then the selected channel is displayed (col. 3, lines 11-17, 45-51, col. 4, lines 6-25, and col. 13, lines 21-30, Fig. 1 and 3-5)].
Regarding claim 36, Hefner teaches the method of claim 35; Hefner further teaches: the trigger event is associated with a subscription modification request, and wherein the subscription modification request identifies the object and a subscription modification request type for the object [a subscription request for the selected channel is transmitted to the video distribution system 102 for the user to subscribe to the channel (col. 3, lines 36-41, Fig. 4)].
Regarding claim 37, Hefner teaches the method of claim 36; Hefner further teaches: the subscription modification request type comprises a subscribe request to add the object as a subscribed object in the subscription list [in response to user input 114 from client terminal 100 indicating that the user would like to subscribe, the video distribution system controller 152 can update the subscription matrix 122 for the associated client terminal 100 to reflect the client terminal is now subscribed to the selected channel (col. 12, lines 46-55, Fig. 3 and 5)].
Regarding claim 39, Hefner teaches the method of claim 35; Hefner further teaches: receiving the current object data for the subscribed objects is based at least in part on a determination that at least the client does not comprise the current object data for at least one subscribed object [Provide video programs for a subscribed channel to the client terminal 100.  The user can determine to now view the newly subscribed channel (col. 3, lines 11-17, 45-51, col. 4, lines 6-25, and col. 13, lines 53-59, Fig. 1 and 3-5)].
Regarding claim 40, Hefner teaches the method of claim 35; Hefner further teaches: the object comprises a user profile, a file, or a topic [the channels include various topics, such as sports, entertainment, news, and movies (col. 6, lines 10-19)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner et al. (US 9,094,728 B1) in view of Danker et al. (US 2004/0268419 A1).
Regarding claims 21 and 28, Hefner teaches: A subscription management system and method [(abstract, Fig. 3)] comprising: 
one or more memory storage areas for maintaining a subscription list for each of one or more clients, wherein the subscription list for each of the one or more clients comprises object identifiers corresponding to subscribed objects of one or more objects for each of the one or more clients [Subscription Matrix Storage 160 maintains a list of subscribed channels for each client, including a client ID 172 and data 174 that identifies which channels the associated client terminal is subscribed to (col. 7, line 62 through col. 8, line 6 and col. 11, lines 27-30, Fig. 2 and 3)] 
one or more processors collectively configured to: receive, from a client of the one or more clients, an indication of a trigger event, wherein the trigger event is associated with an object of the one or more objects [video distribution system controller 152 or another processor receives a subscription request from the client terminal 100 via the client terminal interface 156 (e.g. due to a user selecting a non-subscribed channel 109 from the program guide 106 (col. 11, lines 34-38 and col. 12, lines 28-35, Fig. 1, 3 and 5)] 
based at least in part on receiving the indication of the trigger event and determining that the trigger event is associated with a modification to a subscription, update the subscription list to generate an updated subscription list for at least the client [in response to user input 114 from client terminal 100 indicating that the user would like to subscribe, the video distribution system controller 152 can update the subscription matrix 122 for the associated client terminal 100 to reflect the client terminal is now subscribed to the selected channel (col. 12, lines 46-55, Fig. 3 and 5)] and 
provide current object data for the subscribed objects identified within the updated subscription list to at least the client [Provide video programs for a subscribed channel to the client terminal 100.  The user can select a channel and if the user has an existing subscription, then the selected channel is displayed (col. 3, lines 11-17, 45-51, col. 4, lines 6-25, and col. 13, lines 21-30, Fig. 1 and 3-5)].
Hefner does not explicitly disclose: the one or more memory storage areas are for maintaining the current object data for the one or more objects.
[Server storage 916 can maintain broadcast video data 920 for multiple channels as it is received over hours, days, weeks, and/or indefinitely (par. 99, Fig. 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hefner and Danker before the effective filing date of the claimed invention to modify the subscription management system of Hefner by incorporating the one or more memory storage areas are for maintaining current object data for one or more objects as disclosed by Danker.  The motivation for doing so would have been to record the broadcast content so that it can be stored in order to facilitate the ongoing storage of the content over days, weeks, or even indefinitely (Danker – par. 90).  Therefore, it would have been obvious to combine the teachings of Hefner and Danker to obtain the invention as specified in the instant claim.
Regarding claims 22 and 29, Hefner and Danker teach the subscription management system of claim 21; Hefner further teaches: the object comprises a user profile, a file, or a topic [the channels include various topics, such as sports, entertainment, news, and movies (col. 6, lines 10-19)].
Regarding claims 23 and 30, Hefner and Danker teach the subscription management system of claim 21; Hefner further teaches: the trigger event is associated with a subscription modification request, and wherein the subscription modification request identifies the object and a subscription modification request type for the object [a subscription request for the selected channel is transmitted to the video distribution system 102 for the user to subscribe to the channel (col. 3, lines 36-41, Fig. 4)].
Regarding claims 24 and 31, Hefner and Danker teach the subscription management system of claim 23; Hefner further teaches: the subscription modification request type comprises a subscribe request to add the object as a subscribed object in the subscription list [in response to user input 114 from client terminal 100 indicating that the user would like to subscribe, the video distribution system controller 152 can update the subscription matrix 122 for the associated client terminal 100 to reflect the client terminal is now subscribed to the selected channel (col. 12, lines 46-55, Fig. 3 and 5)].
Regarding claims 26 and 33, Hefner and Danker teach the subscription management system of claim 21; Hefner further teaches: the one or more processors are collectively configured further to provide the current object data for the subscribed objects to at least the client based at least in part on a determination that at least the client does not comprise the current object data for at least one subscribed object [Provide video programs for a subscribed channel to the client terminal 100.  The user can now view the newly subscribed channel (col. 3, lines 11-17, 45-51, col. 4, lines 6-25, and col. 13, lines 53-59, Fig. 1 and 3-5)].
Regarding claims 27 and 34, Hefner and Danker teach the subscription management system of claim 21; Hefner further teaches: the trigger event is associated with a subscription modification request comprising version identifiers corresponding to the object [subscription request for a channel version, such as HBO-1, HBO-2, or HBO-3 (col. 4, lines 16-18 and col. 13, lines 14-17, Fig. 4)], and 
wherein the one or more processors are collectively configured further to: determine whether at least the client comprises the current object data based at least in part on a determination whether the version identifiers reflected in the subscription modification request correspond with version identifiers of current object data stored within the one or more memory [the data 176 for channels not subscribed to (i.e. non-subscribed channels) of the subscription matrix 122 is checked to determine whether the channel is available and not yet subscribed to.  After subscribing the user, the user can now view the newly subscribed channel (col. 9, lines 16-25, col. 12, lines 23-39, col. 13, lines 53-59, Fig. 2, 3, and 5)] and 
provide the current object data for the subscribed objects to at least the client based at least in part on a determination that at least the client does not comprise the current object data for at least one subscribed object [Provide video programs for a subscribed channel to the client terminal 100.  The user can now view the newly subscribed channel (col. 3, lines 11-17, 45-51, col. 4, lines 6-25, and col. 13, lines 53-59, Fig. 1 and 3-5)].
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner et al. (US 9,094,728 B1) in view of Danker et al. (US 2004/0268419 A1) and further in view of Thomas et al. (US 8,850,490 B1).
Regarding claims 25 and 32, Hefner and Danker teach the subscription management system of claim 23; Hefner and Danker do not explicitly disclose: the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list.
Thomas teaches: the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list [the subscription request receiver 205 can receive a request to unsubscribe the user from a channel and can update the user information in the subscription data 155 (col. 8, lines 18-24 and col. 12, lines 62-66, Fig. 1 and 2)].
.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner et al. (US 9,094,728 B1) in view of Thomas et al. (US 8,850,490 B1).
Regarding claim 38, Hefner teaches the method of claim 36; Hefner does not explicitly disclose: the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list.
Thomas teaches: the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list [the subscription request receiver 205 can receive a request to unsubscribe the user from a channel and can update the user information in the subscription data 155 (col. 8, lines 18-24 and col. 12, lines 62-66, Fig. 1 and 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hefner and Thomas before the effective filing date of the claimed invention to modify the method of Hefner by incorporating the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424